Watson J.
This appeal was taken from the lower couit *587in confirming the appointment, by the clerk of the Marshall Circuit Court, in vacation, of appellee, Henry L. Jarrell, as administrator of the estate of Edward Hill, deceased. Sarah C. Hill, widow of the decedent, filed her- relinquishment to- administer on said estate, and requested that said Jarrell be appointed as such administrator. Edward Hill died January 11, 1906, leaving his widow, Sarah C. Hill, and three minor children. Henry L. Jarrell was appointed by the clerk as such administrator on January 15, 1906. On January 31, 1906, appellant, who is a married woman and a sister of decedent, filed her husband’s written consent, as required by law, also her application for letters of administration on decedent’s estate, and tendered her bond as such administratrix. In said petition she also resisted the confirmation of said Jarrell as administrator. To this petition appellee answered, setting up, among other facts, the relinquishment by the widow, and the approval and consent of appellant to the appointment of Jarrell as administrator of decedent’s estate. Upon the trial of this cause the court confirmed and approved the act of the clerk in the appointment of said Jarrell as administrator.
1, It is earnestly insisted by appellee that no question is presented for this court’s decision, for the reason that appellant has failed in the preparation of her brief to comply with the rules. The brief is far from complying with the strict construction of the rules, but aided as we are by appellee’s brief, we have concluded to consider the questions presented.
2. The appointment of an administrator must be left largely to the sound discretion of the trial- judge. He who has - direct control over the estate can better judge of the capability of the parties applying for letters, and will know who will best serve the interest of the estate, the widow, and the children. And so long as this discretion has not been abused this court will not disturb the judgment. In the ease of Wallis v. Cooper (1890), 123 Ind. 40, the court said: *588“The circuit court has a wide discretion in matters concerning the appointment of administrators, and the appellate court will not control that discretion nor interfere with its exercise except where it has been abused.” We have examined the record in this base and find the judgment is supported by the evidence.
Judgment affirmed.